internal_revenue_service appeals_office release number date date uil code certified mail dear department of the treasury person to contact employee id number tel fax ee in re eo revocation reply fo employer_identification_number tax period s ended last day to file a petition with the united_states tax_court not applicable this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc from federal_income_tax under sec_501 effective 0x xx 0x you are in agreement to this final adverse determination it is determined that you do not qualify as exempt our adverse determination was made for the following reason s it was determined that your activities are not exclusively charitable your primary activity of influencing local environmental legislation does not qualify it for exemption under sec_501 contributions to your organization are not deductible under code sec_170 as of xxxx xx xxxx we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance see the enclosed notice helpful contacts for your notice_of_deficiency for additional taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely team manager enclosure notice cc department of the treasury internal_revenue_service tak bxempt and government entites o vision legend org name of organization ein ein of organization nn name of individual org taxpayer_identification_number ein form tax_year s ended person to contact id number contact numbers telephone fax certified mail - retum receipt requested dear we have enciosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeatis officer will review your case the appeals_office is independent of the director eo examinations the appeais office resolves most disputes informally and promptly the enclosed publication the examination process and publication appeal procedures for unagreed issues explain how to exempt_organizations appeal an intemal revenue service irs decision publication also indudes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue determination_letter to you based on technical_advice no to you within the irs regarding the issue that further administrative appeal is available advice was the subject of the technical letter catalog number h we do not heer from you within daye from the date of thie letter we will process your case besed on the recommendations shown in the report of exemination f you do not protest this propoeed determination within deys from the date of this letter the irs will consider it to be a failure to exhaust your evellable edminisrrative remedies sec_7428 bx2 of the code provides in part a declaratory_judgment or decree under thie section shell not be issued in any proceeding unless the tax_court the cieims court or the district_court of the united_states for the district of columbia determines thet the orgenization involved has exhausted its sdmuvistretve remedies letter we within the intemal revenue service we will then issue finsi revocstion will ei8o notily the appropiate state officiels of the revocation in accordence with sec_6104 of the code you heave the right to contact the office of the texpayer advocete taxpeyer advocate eceistance is not substitute for established irs procedures such es the formel eppeeis process the taxpeyer advocete cannot reverse legally correct_tax determination of extend the time fared by tew that you have to fie patition in united sistes court the texpayer advocete can however see that a tax matter thet may not you have been resolved through normal chenneis gets prompt end proper handling may cal tol-tree and ask for taxpayer advocete assistance you prefer you may contact your local taxpayer_advocate at r c johneon director eo exarmninetions letters catt beards ore fabeadahnn explanations of items gchechste rasmives or enthiyt addendum to lr vearpertod ax iderscsition humber nanna of laxparrer aoe lee lips ttd cae issues whether the tax caempt stazus of this orgaaizatios described under sec_501 c should be revoked since their sctivitics arc not exclusively for onc or more of the purposes specified in such scctioe facts organization as mated ie the certificate of incorporation are us follows ed we med in the stare off eepon seb 9g the purpoecs of the jon 3s to be the in eesti and the region of which greene is a pat formed to preserve protect aad enhance the physical environment and the flora and fauna thercon of the state of member by engaging in the consideration and study of planning zoning and land usc your primary activity dureg the year under eudh consisted of board_of the tows of sr brought agsinst the plann the approval given to bots for simgic family homes gee ict im fect the legal fees regarding this lawsuit represeused of total expenses for thet year building ing a with the tigation atteckcd the planning board for the subdivision of shout acres of undeveloped land in the town of i in an asticle procecding publi an anicke written by gee co-founder and the ss ermp deced in a newspaper article aor ef your onganizaivoe states thal this suit stacks the impact of thin project oa the school symem local_taxes and traffic onher activities iaclude operation and maintaining a websinc which encourages readers to post ow to board meetings and to write aumerous ictiers to the official boards your website hes links to governmnest aad agency sities and encourage comiacting these agencics regarding how they feel about upcoming projects tn your minutes for the executive meeting on ix indicates thet mr geib once again wareed not to mix grr emsmeribup with tobbying efforts on paper those mimes siso contained the following statement mr seed warned that these short topics should not be political or lobby for legislature or we may lose owr noi-for-profit status me will review the drafts with that in suggested future drafts be submitted as -mail or given to him on floppy discs in your mission sanement submited under cover letier dased eas in you ition see sof he rane of the town of cen eet yout sown and village combesc priceless environmental festures hisioncally supficat areas uaporiant arc believe and a diverse mixture of people who wish wo prescrve and iewprove your way of life rheac masemenes could feed roader to belicve that aty printed materiel regarding your actwviics might be s recucus werued me ity that migh prociude your organization from coutiauing to qualify under section dollar_figure c and may aot be an sccurste reflection of all your actevities gate your goals are w preserve protect and enbvance the band village aah a a yo caparonert cl ihe treasury-irdernal reverass service for 666-a camiog number 20810w pays publish ne irs gov ‘ rem boca donusry explanations of items schesuty rumine ov exhib addendum to lr se satis cer ae law regs ck3 -1 ax provides in part that an organization will pass the operetions test if tt operates exclusively for charitable only if it engages primarily m activities that sccomplishes those exemp purposes for which the organizalion was formed section dollar_figure cm3 of the intemal revenue code provides for the exemption from federal_income_tax of organizanons which are organized and opcrated cxcbusively for charitable purposes no part of the act earnings_of which inurcs to the beacfit of any privaic shenbolier ot iabwidealne influence legislation and w’ political campaign on behalf of eny candidate for public_office eee ps ee is carrying on propagenda or otherwme amempiing to not parucipale im of intervene in tnchuding the publishing or desrributing of sistements dany ion of sec_501 - d of the regulations defines the term charitable to include the advancement of education and the social welfare by ongacizations designed to combet communy deterioration section so1icm3 - ex of the regulations defines an organ uzation as sn actos organization if substantial part of ms activities ts srempting to influence legislation the term legisistion is écfincd refercadum as including sections by any local council or similar governing body or by the public in a revrul_67_6 cb sates in par that an organization wes formed to preserve the traditions architectural style and scenic appearance of az hisiorc community tbe primary activity of the organization consisis of reviewing zoning mancrs affecting the community opposing apphicatioss for changes or variances considered detrmental to the traditions of the community the organization opposes such changes through appearances before local council admicistrative basrds and commissions they by cncouragin ing mevabers of the commumity costact locel legislative tepreseniatives m support of the these activities orpanization’s progranss this constitutes a substantial part of the organization's acuvnies ing c community deterioration through remedial ection leading to the elimmation of the physical economic and social ceuses of such deterioration is charitable preserving and msinmeining a historic or scenic area for the benefit and education of the general_public siso is charitable ing istingui guished from the tradtions archnecture and appearance of a community for the beacht solely of residems of the community however preserving the general_public both within aad without the community involved ts mot cheruable while such ecuvities aie the common good snd general welfare of the people of the coramunity under sec_501 of the code they are not the promotion of social welfare withia the scope of chasitablc under sec_501 c as defined m the applicable regulations mhermore since the organiza joa as a substentiel part of ite activities is engaged in ettempts lo influence bocal legislative rarmacrtatives with reapect the organization's programs itis an action oryanizetion within the comemplation of sectien dollar_figure ck3 - heh mii of the reguistioes ta view of the above the organization described in this revenue_ruling ie oot operating exclusively for charitable or the social welfere within the purview of sec_501 cx3 ion of cabs department of he tressury-intorna’ revenue service form so6-a cetsco maemiber 20819w publish no ss gov pee co erumy ‘forn 886a addendum to lr yy earfperiod ended explanations of items ax identiiceton number neme of taxpeyer eg sr jee focheuse umber ot exhtat geer taxpayer's position under cover letter dated h the texpayct believes that they continue to qualify under section dollar_figureo1 cm3 gecaues they ure a muon of hestoric tandmarks public interest organization that promotes conservation of the aatural environment and its neighboring communities and maimenance of this enviable quality of life for the residents of neighborhoods taxpayer further states that they fall within the definition charitable since they provide primed material on new aad how these developments affect the watershed property of gene and aber envi of geri and the village oed tronmental systems snctud oo towns taxpayer further comends thet they combs community deterioretion by sneoding and summarizing sl town board planniag board and conservation commission meetings taxpayer further states that they are educational since they sponsor enviroumental forums end wformarion booths at community events government's position curing the course of this audit for pursuant to a statemem signed by an elecied officer of your organization it was determined thet you were not neguilca ary00 return for organization exempt from income_tax since your organization did not exceed dollar_figure the period coded meeeieine the following wes determined in income since tle pri secigon of acres of undeveloped land into which stacked the approval of activicy consisted of litigation agains’ the planning boerd of the town of mere building bots for single family homes in fact of your total expcmcs ay accordingly a substantial pert of your activities was engaged in rfluencing local legislation also advising your ins were feaders im your priared materials yo contact segiaiative mdeimistrators yowr organization conrempiation of sectios sdollar_figureonmck3 - ex3ku - p serving the wredivions architectural appearence for the resideats of the comaweny is no a charnable activity noted in revrul_67_6 1967_1_cb_135 an action orpanation within wh conclusion besed upon the facts and circumsmances as presemed during this sudit and the law aad regs cited above your organizalion docs nor qualify under section dollar_figure c3 since you failed the operational_test nied in regs ck - 1a to revoke your status under sec_501 ci our jetter granting exemption under sec_501 ck9 of the c accordi fae we propose code is revoked effective for years beginning january revenue service reamsry-intoraad tom bo6-a comiog marder 20810w publish nols gov deparvnen ofthe t page
